Citation Nr: 0800894	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  06-30 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from September 1985 to 
February 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
PTSD.

2.  An October 2004 rating decision proposed to sever service 
connection for PTSD.

3.  A December 2004 rating decision severed service 
connection, effective March 1, 2005.

4.  Evidence added to the record since the RO's December 2004 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The December 2004 RO decision that severed service 
connection for the veteran's PTSD is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2007).

2.  New and material evidence has not been received to reopen 
the claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

In the present case, VA satisfied its duty to notify by means 
of a January 2006 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
petition to reopen his claim of entitlement to service 
connection.  The letter also informed the veteran of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim.  

The Board finds that the January 2006 VCAA notification 
letter is sufficiently compliant with Kent.  This letter 
specifically informed the veteran as to what evidence would 
be necessary to substantiate the element or elements that 
were required to establish service connection that were found 
insufficient.  The veteran was told to submit evidence 
pertaining to the reason his claim was previously denied and 
the letter notified the veteran of the reason for the prior 
final denial (i.e., the elements of the service connection 
claim that were deficient).  As such, the veteran had actual 
notice of the information and evidence necessary to reopen 
his claim of service connection for PTSD.  Sanders v. 
Nicholson, No. 2006-7001, 2007 U.S. App. LEXIS 11413 at *21 
(Fed. Cir. May 16, 2007). 

The Board acknowledges that the veteran was not provided 
notice as to how a disability evaluation and an effective 
date would be assigned prior to the readjudication of his 
claim, but finds that this omission is not prejudicial 
because the preponderance of the evidence is against 
reopening his claim of entitlement to service connection for 
PTSD, and thus, no disability rating or effective date will 
be assigned.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  See also Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (a remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).    

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VCAA notice was issued in January 2006, prior to 
the RO's adjudication of his claim and the issuance of the 
February 2006 rating decision.  As such, there was no defect 
with respect to the timing of the VCAA notice for this claim.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA and 
private post-service treatment and VA examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim, including a transcript of 
the veteran's testimony before the undersigned Veterans Law 
Judge (VLJ).  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was filed after this date, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2007).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Analysis

The veteran's claim of entitlement to service connection for 
PTSD was granted by the RO in July 2002.  A 100 percent 
disability evaluation was assigned, effective January 15, 
1998.

In October 2004, the RO issued a rating decision wherein 
severance of service connection for PTSD was proposed, and an 
attached letter provided the veteran with notice of his 
appellate rights.  A December 2004 rating decision confirmed 
the decision to sever service connection for PTSD, effective 
March 1, 2005.  The rating decision stated that service 
connection was severed on the basis of clear and unmistakable 
evidence in the prior, July 2002 rating decision.

The veteran filed a notice of disagreement in April 2005, and 
the RO issued a statement of the case in August 2005.  
However, the veteran did not file a timely substantive appeal 
(VA Form 9 or equivalent statement) to perfect his appeal to 
the Board, and the December 2004 decision is now final.  See 
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b) (where the 
appellant files a NOD, but fails to perfect his appeal within 
sixty days of the date on which the statement of the case was 
mailed or within one year from the date of mailing the notice 
of the decision, the RO's determination becomes final).  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the issue was 
previously characterized, the initial question before the 
Board is whether new and material evidence has been 
presented.

The evidence of record at the time of the final rating 
decision in December 2004, which severed service connection, 
included the veteran's service medical records, VA and 
private treatment records, and several VA examination 
reports.  The service medical records show that the veteran 
reported a history of nervous trouble upon entrance into 
service.  According to an October 1984 psychiatric 
consultation report, the veteran reported a history of 
psychiatric counseling at age 16 due to frequent illness with 
an emotional cause.  Evaluation was normal, without evidence 
of psychotic thinking.

A September 1986 mental health clinic treatment note states 
that the veteran was seen for ongoing counseling regarding 
sexual problems.  An evaluation was normal.  In November 
1988, the veteran sought treatment at the mental health 
clinic for fear about traveling due to an embarrassing 
episode at age 16.  The veteran also discussed painful 
childhood memories.  The diagnosis was simple phobia - 
travel.  In April 1989, the veteran sought treatment again, 
due to stress associated with physical ailments and personal 
problems.  Upon evaluation, the veteran was depressed, but no 
clinical diagnosis or condition was found.  

The veteran was referred to the mental health clinic in May 
1990 following a March 1990 motor vehicle accident and 
driving while intoxicated.  Following a mental status 
examination, the diagnosis was isolated alcohol incident, 
with an occupational problem secondary to alcohol incident.  

A subsequent May 1990 Report of Medical Examination indicated 
that the veteran's psychiatric evaluation was normal.

A November 1993 VA examination report indicates that the 
veteran gave a history of psychiatric problems following 
parental abuse.  

January and September 1998 letters from R. B., M.D., state 
that the veteran was diagnosed with PTSD from childhood 
traumas, recurrent major depression with psychotic features, 
and schizoaffective disorder, depressed type.  According to 
the report, the veteran reported a history of childhood 
traumas due to a dysfunctional family, high school anxiety, 
and a history of post-service psychiatric treatment for 
depression, auditory hallucinations, and anxiety attacks.

VA medical records dated August 2000 through September 2001 
indicate that the veteran had a history of depressive 
disorder.

A January 2002 letter from Dr. R. B. states that the veteran 
had been under his care since July 1994, and that he had a 
diagnosis of PTSD at that time.  Dr. R. B. indicated that the 
veteran still had symptoms of PTSD, and was diagnosed with 
PTSD, chronic dysthymic disorder, and recurrent major 
depression with psychotic features.  Dr. R. B. also indicated 
that the veteran suffered multiple traumas in childhood, some 
of which were exacerbated by his military service, such that 
he required hospitalization.

A March 2002 letter from Dr. R. B.'s physician assistant 
indicates that the veteran was hospitalized in February 2002 
for major depressive disorder with a psychotic episode.

A March 2002 VA examination report states that the veteran's 
progress notes were reviewed, as were the 1998 reports from 
Dr. R. B. located in his claims file, prior to his mental 
status examination.  The diagnoses were PTSD due to childhood 
traumas, exacerbated by his military experiences, as well as 
due to his military experiences, and major depression with 
psychotic features.  No psychological testing was performed.

A June 2002 VA examination report indicates that, following a 
review of the veteran's 1998 report from Dr. R. B. and the 
March 2002 VA examination report, as well as a mental status 
examination, the veteran was diagnosed major depression with 
psychotic features, PTSD, and a history of alcohol abuse.  
The VA examiner noted that no psychological testing was 
performed. 

VA treatment reports dated from July 2001 through August 2004 
show that the veteran received counseling for major 
depression and PTSD due to childhood trauma.

A September 2004 letter from the veteran's VA treating social 
worker, and S.A., M.D., states that the veteran has been 
treated at the VA mental health clinic since December 2002, 
and that he had been diagnosed with chronic PTSD, major 
depression with psychotic features.  The social worker 
indicated that the veteran sought and received treatment for 
these disorders during his military service, as the disorders 
were exacerbated during his service.

The evidence added to the record subsequent to the RO's 
December 2004 rating decision includes records dated from 
1992, from Community Health Services Unit, which state that 
the veteran was treated for irritable bowel syndrome with a 
stress-related cause and sexual anxiety.  According to these 
records, the veteran related a history of a difficult 
childhood, with alcoholic parents and some physical and 
psychological abuse, and that he complained of depression and 
insomnia.

VA medical records dated from December 2004 through July 2006 
show that the veteran complained of depression due to 
financial problems and multiple medical conditions.  He 
received counseling in the mental health clinic.

A March 2006 letter from The Counseling Center states that 
the veteran was previously a client of the Columbiana County 
Mental Health Clinic.  According to the letter, the veteran 
participated in an Intake Assessment on November 30, 1979 and 
his file was closed on January 12, 1981.

As previously mentioned, the veteran testified before the 
undersigned VLJ in July 2007.  According to the transcript, 
the veteran testified that his PTSD was due to childhood 
trauma, and was exacerbated during his military service 
because he could not write letters to his parents during boot 
camp, as he was ordered.  The veteran's representative 
asserted that the veteran's treatment for depression during 
service was indicative of his PTSD being aggravated.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final rating decision in 2004.  The treatment 
records and the transcript of his testimony are not 
cumulative and redundant of the evidence in the claims file 
at the time of the RO's December 2004 rating decision.  Thus, 
that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's December 2004 decision was, 
as previously mentioned, clear and unmistakable error.  The 
RO found that there was no evidence of a verified, or 
verifiable, stressor during service that would serve as a 
basis of entitlement to service connection for PTSD; nor was 
there any evidence of treatment for PTSD during the veteran's 
service.  The rating decision further stated that the 
veteran's diagnosis of PTSD appears to have been related to 
childhood traumas, and that the opinions that such PTSD was 
worsened or aggravated by his military service were based on 
a history as provided by the veteran and not the evidence of 
record.  

Many of the records submitted by him during the years since 
the December 2004 RO decision refer only to the evaluation 
and treatment, i.e., the current diagnosis and severity, of 
his psychiatric disabilities.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing the 
veteran's current condition are immaterial to issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence.).  

Furthermore, the Board acknowledges that the veteran has 
repeatedly asserted that his PTSD began or worsened while he 
was in the military.  Such statements are presumed credible 
when considered in conjunction with a petition to reopen a 
previously denied claim.  However, such statement must be 
considered in the context of the record as a whole to 
determine whether it raises a reasonable possibility of 
substantiating the claim.  Nevertheless, the veteran has not 
provided any objective medical evidence indicating that his 
PTSD is related to his military service.  Specifically, the 
veteran has not provided any medical evidence of treatment 
for PTSD prior to or during his service, or that his in-
service complaints of depression were due to a worsening of 
preexisting PTSD symptoms.  Likewise, he has not provided any 
evidence of a verifiable stressor event during his service.  
As such, the additional evidence considered in conjunction 
with the record as a whole does not raise a reasonable 
possibility of substantiating the claim.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 
10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
veteran's previously denied claim for service connection for 
PTSD has not been received subsequent to the final rating 
decision severing service connection in December 2004.  
In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  As such, the veteran's claim is 
not reopened.


ORDER

The petition to reopen the claim for service connection for 
PTSD is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


